NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                            DEC 12 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

LIANG YU DONG,                                   No. 10-70106

              Petitioner,                        Agency No. A099-777-045

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 6, 2013**
                              San Francisco, California

Before: SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Petitioner Liang Yu Dong, a native and citizen of China, petitions for review

of a decision of the Board of Immigration Appeals (“BIA”) affirming an

immigration judge’s (“IJ”) denial of her applications for asylum and withholding

of removal.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA “conducted its own review of the evidence and law rather than

simply adopting the [IJ’s] decision. Accordingly, our review is limited to the

BIA’s decision, except to the extent the IJ’s opinion is expressly adopted.”

Hosseini v. Gonzales, 471 F.3d 953, 957 (9th Cir. 2006) (internal quotation marks

omitted). However, the BIA reviewed the IJ’s adverse credibility finding under a

clear error review, and we therefore “look to the IJ’s oral decision as a guide to

what lay behind the BIA’s conclusion.” Tekle v. Mukasey, 533 F.3d 1044, 1051

(9th Cir. 2008). Accordingly, we review “the reasons explicitly identified by the

BIA, and then examine the reasoning articulated in the IJ’s oral decision in support

of those reasons.” Id.

      Substantial evidence supports the BIA’s adverse credibility determination,

which was based on “specific cogent reasons” the IJ articulated and the BIA

accepted. See Shrestha v. Holder, 590 F.3d 1034, 1041-44 (9th Cir. 2010). The

BIA determined that the IJ reasonably found Dong incredible based on her

nonresponsiveness, the inconsistencies in the record, and lack of detail and

specificity, identifying examples in the record. The BIA also determined that the

IJ reasonably found implausible Dong’s claim that she left China in 2005 because

her work unit’s family planning office made her have an abortion in 1990 but that

she then delayed her departure from China for fifteen years because she was busy

working at the very same work unit.
      Even if any of the BIA’s reasons individually were insufficient to support an

adverse credibility determination, collectively they are sufficient under the totality

of the circumstances, and the record does not compel an opposite credibility

finding. See 8 U.S.C. § 1158(b)(1)(B)(iii); Lolong v. Gonzales, 484 F.3d 1173,

1178 (9th Cir. 2007).

      The BIA also permissibly found Dong’s corroborating evidence insufficient,

as a reasonable trier of fact would not be compelled to conclude that additional

corroborating evidence, such as a declaration from her husband, was unavailable.

See Shrestha, 590 F.3d at 1047.

      In light of the BIA’s determinations regarding Dong’s credibility and

corroborating evidence, the denial of her asylum application was supported by

substantial evidence. Given that Dong has not met the lower standard for asylum,

she has failed to meet her burden of proof for withholding of removal. See Al-

Harbi v. INS, 242 F.3d 882, 888-89 (9th Cir. 2001) (citing INS v. Stevic, 467 U.S.
407, 429-30 (1984)).

      PETITION DENIED.